DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Dec. 8, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 5-7, 9-11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumazawa, U.S. Patent Application Publication No. 2015/0012198.
As to claims 1, 9 and 13, Kumazawa teaches a throttle-by-wire pedal subsystem for a vehicle, medium and method, the throttle-by-wire pedal subsystem comprising: one or more processors; 
an accelerator foot pedal unit communicably coupled to the one or more processors, the accelerator foot pedal unit controlling a throttle of the vehicle (see para. 32); and 
a memory communicably coupled to the one or more processors and storing: a pedal error detection module including instructions that when executed by the one or more processors cause the one or more processors to detect a pedal error in which a driver of the vehicle mistakenly actuates the accelerator foot pedal unit instead of a separate brake pedal of the vehicle (see para. 72-76); and 
a control module including instructions that when executed by the one or more processors cause the one or more processors, in response to the detected pedal error, to: reconfigure the accelerator foot pedal unit to control a braking subsystem of the vehicle instead of the throttle (see para. 72-76).
reconfigure a haptic feedback of the accelerator foot pedal unit from a throttle-by-wire mode to a brake-by-wire mode (see para. 75-76).
	 As to claims 2, 10 and 14, Kumazawa teaches the throttle-by-wire pedal subsystem, method and medium of claims 1, 9 and 13, wherein the control module includes further instructions that when executed by the one or more processors cause the one or more processors, in response to a predetermined condition, to cancel reconfiguration of the accelerator foot pedal unit, the accelerator foot pedal unit reverting to control of the throttle of the vehicle and the haptic feedback of the accelerator foot pedal unit reverting to the throttle-by-wire mode (see para. 35).
As to claims 3, 11 and 15, Kumazawa teaches the throttle-by-wire pedal subsystem, method and medium of claims 1, 9 and 13, wherein the predetermined condition is one of: the driver reducing pressure on the accelerator foot pedal unit to a predetermined level; and the driver completely releasing pressure on the accelerator foot pedal unit and actuating the separate brake pedal of the vehicle (see para. 83).
As to claims 5 and 17, Kumazawa teaches the throttle-by-wire pedal subsystem, method and medium of claims 1, 9 and 13, wherein execution, by the one or more processors, of the instructions in the control module to reconfigure the accelerator foot pedal unit to control the braking subsystem of the vehicle instead of the throttle and to reconfigure the haptic feedback of the accelerator foot pedal unit from the throttle-by-wire mode to the brake-by-wire mode are conditioned on the vehicle traveling at a speed below a predetermined speed threshold (see para. 75-76, 35 and 41-43).
As to claims 6 and 18, Kumazawa teaches the throttle-by-wire pedal subsystem, method and medium of claims 1, 9 and 13, wherein the control module includes further instructions that when executed by the one or more processors cause the one or more processors to adjust the predetermined speed threshold in accordance with a location of the vehicle (see para. 32 and 55-57).
As to claims 7 and 19, Kumazawa teaches the throttle-by-wire pedal subsystem, method and medium of claims 1, 9 and 13, wherein the instructions in the pedal error detection module to detect the pedal error include instructions that when executed by the one or more processors cause the one or more processors to analyze one or more of external environmental sensor data and internal passenger-compartment sensor data (see para. 32 and 55-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa, U.S. Patent Application Publication No. 2015/0012198, in view of Kim, U.S. Patent Application Publication No. 2014/0067203 in view of Payne et al., U.S. Patent Application Publication No. 2018/0252178 (referred to hereafter as Payne).
	As to claims 4, 12 and 16, Kumazawa teaches the throttle-by-wire pedal subsystem, method and medium of claims 1, 9 and 13. 
	Kumazawa does not teach reconfigure a haptic feedback of the accelerator foot pedal unit from a throttle-by-wire mode to a brake-by-wire mode include instructions that when executed by the one or more processors cause the one or more processors to adjust a resistance level of the accelerator foot pedal unit by controlling one or more of a linear electric motor, a rotary electric motor, and an actuator based on a magnetorheological fluid.
	However, Payne teaches reconfigure a haptic feedback of the accelerator foot pedal unit from a throttle-by-wire mode to a brake-by-wire mode include instructions that when executed by the one or more processors cause the one or more processors to adjust a resistance level of the accelerator foot pedal unit by controlling one or more of a linear electric motor, a rotary electric motor, and an actuator based on a magnetorheological fluid (see para. 38). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to reconfigure the haptic feedback of Kumazawa as taught by Payne. Motivation to do so comes from the knowledge well known in the art that increasing the amount of resistance in an pedal would notify the driver that the pressing of the pedal is not favorable.
Allowable Subject Matter
4.	Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663